DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 18, 2021.  Claims 1, 2, 8, 9, 15, and 16 are amended by the Applicant.  Claims 22 – 24 are added.  Claims 1 – 24, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. O’Hagan on February 16, 2022.

The application has been amended as follows:

Claim 1:   A computer-implemented method for establishing a dynamic connection across systems, the method comprising:
using a number of processors to perform the steps of:
receiving user login credentials from a user from a first device;
authenticating the user login credentials in connection with a user account;

binding the first device to the session state;
saving the first device as a known device;
detecting, via proximity sensor data, activity of the user on a second device;
responsive to detecting the activity on the second device, creating a quick response code for the user;
receiving input of the quick response code by the user from the second device;
in response to input of the quick response code, binding the second device to the session state; 
logging the second device into the session with the session state preserved; and
maintaining a common session state in real-time across the first device and second device logged into the session by updating the quick response code on all user devices logged into the session.

Claim 8:  A system for establishing a dynamic connection across systems, the system comprising:
a number of bus systems;

a number of processors connected to the number of bus systems, wherein the number of processors execute the program instructions to perform the steps of: 
receive user login credentials from a user from a first device;
authenticate the user login credentials in connection with a user account;
create a session in response to successful authorization of the user login credentials, wherein the session comprises a session state that tracks user activity and any changes to the user account during the session;
bind the first device to the session state;
save the first device as a known device;
detect, via proximity sensor data, activity of the user on a second device;
responsive to detecting the activity on the second device, create a quick response code for the user; 
receive input of the quick response code by the user from the second device;
in response to input of the quick response code, bind the second device to the session state; 
log the second device into the session with the session state preserved; and
maintain a common session state in real-time across the first device and second device logged into the session by updating the quick response code on all user devices logged into the session.

Claim 15:  A computer program product for establishing a dynamic connection across systems, the computer program product comprising:
a number of non-volatile computer readable storage media having program instructions embodied therewith, the program instructions executable by a number of processors to cause a number of computers to perform the steps of:
receiving user login credentials from a user from a first device;
authenticating the user login credentials in connection with a user account;
creating a session in response to successful authorization of the user login credentials, wherein the session comprises a session state that tracks user activity and any changes to the user account during the session;
binding the first device to the session state;
saving the first device as a known device;
detecting, via proximity sensor data, activity of the user on a second device;
responsive to detecting the activity on the second device, creating a quick response code for the user;
receiving input of the quick response code by the user from the second device;
in response to input of the quick response code, binding the second device to the session state;
logging the second device into the session with the session state preserved; and
logged into the session.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a system and method for maintaining a common session state in real-time across the first device and second device logged into the session by updating the quick response code on all user devices logged into the session, by binding the first device to the session comprising a session state that tracks user activity and any changes to the user account during the session upon user authorization, saving the first device as a known device, creating a quick response code for the user responsive to detecting activity on the second device via proximity sensor, and binding the second device to the session state in response to input of the quick response code from the second device in the particular manner and combinations claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496